In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-14-00108-CV


                             JOHN JONES, APPELLANT

                                          V.

               STEWART TITLE GUARANTY COMPANY, APPELLEE

                          On Appeal from the 72nd District Court
                                  Crosby County, Texas
          Trial Court No. 2013-7571, Honorable Ruben Gonzales Reyes, Presiding

                                    May 28, 2014

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant John Jones filed a notice of appeal on March 25, 2014, appealing the

trial court’s order granting summary judgment in favor of appellee Stewart Title

Guaranty Company and denying Jones’ motion for summary judgment. The clerk’s

record was filed on March 28. Appellant’s appellate brief was due April 28, 2014. On

May 6, this Court sent appellant notice that his brief was overdue and that the appeal

was subject to dismissal for want of prosecution if a response was not made by May 16.
See TEX. R. APP. P. 38.8(a) (appellant’s failure to file a brief in a civil case may result in

dismissal for want of prosecution).


       To date, neither a brief nor any other response to this Court’s communication has

been filed. Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a); 42.3(b).




                                                  James T. Campbell
                                                      Justice




                                              2